519 F.2d 52
Robert W. SIMMONS, Plaintiff-Appellee,v.W. M. JONES and Ernest Walker et al., Jury Commissioners forLong County, Georgia, Defendants-Appellants.
No. 71-1092.
United States Court of Appeals,Fifth Circuit.
Sept. 15, 1975.

R. L. Dawson, Richard D. Phillips, Ludowici, Ga., for defendants-appellants.
Frank W. Seiler, Walter C. Hartridge, Charles H. Wessels, Savannah, Ga., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Georgia.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion May 14, 1973, 5 Cir. 1973, 478 F.2d 321)
Before GODBOLD, SIMPSON and CLARK, Circuit Judges.
PER CURIAM:


1
The panel opinion, 5 Cir. 1973, 478 F.2d 321, is modified in the following respects:


2
(a) The language appearing in the last sentence of the first complete paragraph on page 330 of 478 F.2d (slip opinion, page 20, next to last line): "Without a conclusive showing " is changed to read "Without a clear showing".


3
(b) The following language is added at the end of Note 9 appearing on page 330 of 478 F.2d (slip opinion page 20): "Upon a showing of inability to obtain relief through state judicial processes, nothing said herein should be construed to deny an aggrieved state suitor access to the federal courts."


4
The panel opinion is adhered to in all other respects.


5
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35, Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.